Exhibit 10.10
 
 
TRANSDIGM HOLDING COMPANY
1994 STOCK INCENTIVE PLAN
 
SECTION 1.
 
PURPOSE
 
         The purpose of the Plan is to foster and promote the long-term
financial success of the Company and materially increase shareholder value by
(a) motivating superior performance by means of performance-related incentives,
(b) encouraging and providing for the acquisition of an ownership interest in
the Company by Employees, and (c) enabling the Company to attract and retain the
services of an outstanding management team upon whose judgment, interest, and
special effort the successful conduct of its operations is largely dependent.
 
 
SECTION 2.
 
DEFINITIONS
 
         2.1. Definitions.    Whenever used herein, the following terms shall
have the respective meanings set forth below: -
 
(a) “Act” means the Securities Exchange Act of 1934, as amended.
 
(b) “Adjustment Event” shall mean any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Stock or
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below Fair Market Value, or other similar event
affecting the common stock of the Company.
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Cause” means (i) the continued failure, after written notice, by a
Participant substantially to perform his duties and responsibilities as an
officer or employee of the Company or any of its Subsidiaries



--------------------------------------------------------------------------------

 
(other than any such failure resulting from incapacity due to reasonably
documented physical or mental illness) or (ii) the engaging by such Participant
in serious misconduct which is material to the performance by such Participant
of his duties and obligations for the Company or any of its Subsidiaries,
including, without limitation, the disclosure of material secret or confidential
information of the Company or any Subsidiary.
 
(e) “Change of Control” means a transaction or series of transactions (other
than a Public Offering) whereby any “person” including a “group” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Act, but excluding the Company,
any of its Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, Kelso and its affiliates, is or becomes the “beneficial owner” (as
defined in Rule 13(d)(3) under the Act), directly or indirectly, of securities
of the Company representing the greater of 50% or more of the combined voting
power-of the Company’s then outstanding securities;
 
(f) “Change in Control Price” means the highest price per share of Common Stock
offered in conjunction with any transaction resulting in a Change in Control (as
determined in good faith by the Committee if any part of the offered price is
payable other than in cash).
 
(g) “Code” means the Internal Revenue Code of 1986, as amended.
 
(h) “Committee” means the Compensation Committee of the Board (or such other
committee of the Board that the Board shall designate), which shall consist of
two or more members, each of whom shall be “disinterested persons” within the
meaning of Rule 16b-3, as promulgated under the Act and serving at the pleasure
of the Board.
 
(i) “Common Stock” means the common stock of the Company, par value $0.01 per
share.
 
(j) “Company” means TransDigm Holding Company, a Delaware corporation, and any
successor thereto.



2



--------------------------------------------------------------------------------

 
(k) “Disability” means the inability of a Participant to perform his duties and
responsibilities as an officer or employee of the Company or any of its
Subsidiaries on a full-time basis for more than six months within any 12-month
period because of a physical, mental or emotional incapacity resulting from
injury, sickness or disease.
 
(1) “Employee” means any officer or other key employee of the Company or any of
its Subsidiaries.
 
(m) “Fair Market Value” means, if no Public offering has occurred, the fair
market value of a share of common Stock as determined in accordance with the
stockholders’ Agreement. Following a Public Offering, the Fair Market Value, on
any date, shall mean the average of the highest and lowest sales price reported
for such day on a national exchange or the average of the highest and lowest bid
and asked prices on such date as reported on a nationally recognized system of
price quotation. In the event that there are no Common Stock transactions
reported on such exchange or system on such date, Fair Market Value shall mean
the closing price on the immediately preceding date on which Common Stock
transactions were so reported.
 
(n) “Kelso” means Kelso Investment Associates IV, L.P. and Kelso Equity Partners
II L.P.
 
(o) “Option” means the right to purchase Common stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either (i)
an “Incentive Stock Option” within the meaning of Section 422 of the Code or
(ii) an Option which is not an Incentive Stock Option (a “Non-Qualified Stock
Option”).
 
(p) “Participant” means any Employee designated by the Committee to receive an
Incentive Award under the Plan.
 
(q) “Plan” means the TransDigm Inc. 1994 Stock Incentive Plan, as set forth
herein and as the same may be amended from time to time.
 
(r) “Public Offering” means the Company’s offering Common Stock to the general
public through a registration statement filed with the Securities and



3



--------------------------------------------------------------------------------

 
Exchange Commission that covers (together with prior effective registrations)
not less than 25% of the then outstanding shares of Common Stock on a fully
diluted basis.
 
(s) “Retirement” means termination of a Participant’s employment on or after the
date the participant attains age 65 or such earlier date as the Committee may
permit, either as to all Participants or as to any Participant.
 
(t) “Stockholders Agreement” means the Stockholders’ Agreement, dated as of
January 25, 1994 among the Company; Kelso Investment Associates IV, L.P.; Kelso
Partners IV, L.P.; Kelso Equity Partners II, L.P.; and those employees of
TransDigm Inc. listed on Schedule A thereto, as currently in effect and as may
be amended from time to time.
 
(u) “Subsidiary” means any corporation or partnership in which the Company owns,
directly or indirectly, 50% or more of the total combined voting power of all
classes of stock of such corporation or of the capital interest or profits
interest of such partnership.
 
         2.2. Gender and Number. Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.
 
 
SECTION 3.
 
ELIGIBILITY AND PARTICIPATION
 
         Participants in the Plan shall be those Employees selected by the
Committee to participate in the Plan.
 
 
SECTION 4.
 
ELIGIBILITY AND PARTICIPATION
 
4.1. Power to Grant and Establish Terms of Options. The Committee shall have the
authority, subject to the terms of the Plan, to determine the Employees to whom



4



--------------------------------------------------------------------------------

Options shall be granted and the terms and conditions of any and all Options,
including but not limited to the number of shares of Common Stock to be covered
by each Option, the time or times at which Options shall be granted, and the
terms and provisions of the instruments by which Options shall be evidenced and
to designate Options as Incentive Stock Options or Non-Qualified Stock Options.
The proper officers of the Company may suggest to the Committee the Participants
who should receive Options. The terms and conditions of each Option grant shall
be determined by the Committee at the time of grant, and such terms and
conditions shall not be subsequently changed in a manner which would be adverse
to the Participant without the consent of the Participant to whom such Option
has been granted. The Committee may establish different terms and conditions for
different Participants receiving Options and for the same Participant for each
Option such Participant may receive, whether or not granted at different times.
The grant of any Option to any Employee shall neither entitle such Employee to,
nor disqualify him from, the grant of any other Options.
 
4.2. Substitute Options. The Committee shall have the right, subject to the
consent of Participants to whom Options have been granted, to grant in
substitution for outstanding Options, replacement Options which may contain
terms more favorable to the Participant than the Options they replace,
including, without limitation, a lower exercise price (subject to Section 6.2),
and to cancel replaced Options.
 
4.3. Administration. The Committee shall be responsible for the administration
of the Plan. Any Options granted by the Committee may be subject to such
conditions, not inconsistent with the terms of the Plan, as the Committee shall
determine. The Committee, by majority action thereof, is authorized to
prescribe, amend and rescind rules and regulations relating to the Plan, to
provide for conditions deemed necessary or advisable to protect the interests of
the Company to interpret the Plan and to make all other determinations necessary
or advisable for the administration and interpretation of the Plan to carry out
its provisions and purposes. Determinations, interpretations or other actions
made or taken by the Committee pursuant to the provisions of the Plan shall be
final, binding and conclusive for all purposes and upon all



5



--------------------------------------------------------------------------------

 
persons. The Committee may consult with legal counsel, who may be counsel to the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.
 
SECTION 5.
 
STOCK SUBJECT TO PLAN
 
5.1. Number. Subject to the provisions of Section 5.3, the number of shares of
Common Stock subject to options under the Plan may not exceed 37,500 shares of
Common Stock. The shares to be delivered under the Plan may consist, in whole or
in part, of Common Stock held in treasury or authorized but unissued Common
Stock, not reserved for any other purpose.
 
5.2. Cancelled, Terminated, or Forfeited Awards. Any shares of Common Stock
subject to an Option which for any reason expires, or is cancelled, terminated
or otherwise settled without the issuance of any Common Stock shall again be
available under the Plan.
 
5.3. Adjustment in Capitalization. The aggregate number of shares of Common
Stock available for grants of options under Section 5.1 or subject to
outstanding Option grants and the respective prices and/or vesting criteria
applicable to outstanding Options shall be proportionately adjusted to reflect,
as deemed equitable and appropriate by the Committee, an Adjustment Event:
provided that in no event shall any adjustment be made by reason of the exercise
of warrants attached to the Senior Subordinated Notes due in the year 2000. To
the extent deemed equitable and appropriate by the Committee, subject to any
required action by stockholders, in any merger, consolidation, reorganization,
liquidation, dissolution, or other similar transaction, any Option granted under
the Plan shall pertain to the securities and other property to which a holder of
the number of shares of Common Stock covered by the Option would have been
entitled to receive in connection with such event.



6



--------------------------------------------------------------------------------

 
SECTION 6.
 
STOCK OPTIONS
 
6.1. Grant of Options. Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options granted under the Plan
may be of two types: (i) Incentive Stock Options and (ii) Non-Qualified Stock
Options, except that no Incentive Stock Option may be granted to any Employee of
a Subsidiary which is not a corporation. The date of grant of an Option under
the Plan will be the date on which the Option is awarded by the Committee or, if
so determined by the Committee, the date on which occurs any event the
occurrence of which is an express condition precedent to the grant of the
Option. The Committee shall determine the number of Options, if any, to be
granted to a Participant. Each Option shall be evidenced by an Option agreement
that shall specify the type of Option granted, the exercise price, the duration
of the Option, the number of shares of Common Stock to which the Option
pertains, and such other terms and conditions not inconsistent with the Plan as
the Committee shall determine.
 
6.2. Option Price. Non-Qualified Stock Options and Incentive Stock Options
granted pursuant to the Plan shall have an exercise price which is not less than
the Fair Market Value on the date the Option is granted.
 
6.3. Exercise of Options. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions including the performance of a minimum period of service or the
satisfaction of performance goals, as the Committee may impose either at or
after the time of grant of such Options, subject to the Committee’s right to
accelerate the exercisability of such Option in its discretion. Notwithstanding
the foregoing, no Option shall be exercisable for more than 10 years after the
date on which it is granted. Except as may be provided in any provision approved
by the Committee pursuant to this Section 6.3, after becoming exercisable each
installment shall remain exercisable until expiration, termination or
cancellation of the Option. An Option may be exercised from time to time, in
whole or in part, up to the total number of shares of Common Stock with respect
to which it is then exercisable.



7



--------------------------------------------------------------------------------

 
6.4. Payment. The Committee shall establish procedures governing the exercise of
Options, which shall require that written notice of exercise be given and that
the Option price be paid in full at the time of exercise (i) in cash or cash
equivalents, (ii) in shares of Common Stock which have been owned by the
Participant for at least six months’ (or such greater or lesser period as the
Committee shall determine) having a Fair Market Value on the date of exercise
equal to such Option price or in a combination of cash and Common Stock or (iii)
in accordance with such procedures or in such other form as the Committee shall
from time to time determine. As soon as practicable after receipt of a written
exercise notice and payment of the exercise price in accordance with this
Section 6.4, the Company shall deliver to the Participant a certificate or
certificates representing the acquired shares of Common stock.
 
6.5. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
Federal income tax treatment afforded under Section 421 of the Code.
 
6.6. Buyout. The Committee may at any time offer to buy out for a payment in
cash any Option previously granted, based on such terms and conditions as the
Committee shall establish and communicate to the optionee at the time such offer
is made.
 
6.7. Settlement. At the time a Participant exercises an Option in lieu of
accepting payment of the exercise price of the Option and delivering the number
of shares of Common Stock for which the Option is being exercised, the Committee
may direct that the Company either (i) pay the Participant a cash amount, or
(ii) issue a lesser number of shares of Common Stock having a Fair Market Value
on the date of exercise, equal to the amount, if any, by which the aggregate
Fair Market Value of the shares of Common Stock as to which the Option is being
exercised exceeds the aggregate exercise price for such shares, based on such
term and conditions as the Committee shall



8



--------------------------------------------------------------------------------

establish. Without limiting the generality of the foregoing, at any time prior
to a Public Offering, the Committee may provide that any such settlement may
take into account the length of time that has transpired since the date as of
which any prior valuation of the Common Stock was conducted and may determine
Fair Market Value in such circumstances based on the weighted average of the
value of the common Stock as of more than one date.
 
6.8. Termination of Employment Due to Retirement. Unless otherwise determined by
the Comittee at the time of grant, in the event a Participant’s employment with
the Company or a Subsidiary terminates by reason of Retirement, any Options
granted to such Participant which are then outstanding (whether or not
exercisable prior to the date of such termination) may be exercised at any time
prior to one (1) year following the Participant’s termination of employment or
the expiration of the term of the Options, whichever period is shorter.
 
6.9. Termintation of Employment Due to Death or Disability. Unless otherwise
determined by the Committee at the time of grant, in the event a Participant’s
employment with the Company or a Subsidiary terminates by reason of death or
Disability, any Options granted to such Participant which are then outstanding
(whether or not exercisable prior to the date of such termination) may be
exercised by the Participant or the Participant’s designated beneficiary, and if
none is named, in accordance with Section 9.2, at any time prior to one (1) year
following the Participant’s termination of employment or the expiration date of
the term of the Options, whichever period is shorter. Notwithstanding anything
else contained heiein to the contrary, a Participant’s employment may only be
terminated due to Disability if such Participant shall not have returned to the
full-time performance of his duties, responsibilities and obligations within 30
days after such Participant has received written notice of the intent to
terminate his employment.
 
6.10. Termination of Employment For Cause. Unless otherwise determined by the
Committee at the time of grant, in the event a Participant’s employment with the
Company or a Subsidiary is teminated for Cause, all Options granted to such
Participant which are then outstanding (whether or not exercisable prior to the
date of such termination) shall be forfeited.



9



--------------------------------------------------------------------------------

 
6.11. Termination of Employment for Any Other Reason. Unless otherwise
determined by the Committee at or after the of grant, in the event the
Participant’s employment with the Company or a Subsidiary terminate for any
reason other than one described in Section 6.8, 6.9 or 6.10, any Options granted
to such Participant which are exercisable at the date of the Participant’s
termination of employment shall be exercisable at any time prior to 60 days
following the Participant’s termination of employment or the expiration of the
term of such Options, whichever period is shorter.
 
6.12. Committee Discretion. Notwithstanding anything else contained in this
Section 6 to the contrary, the Committee may permit all or any portion of any
Options to be exercised following a Participant’s termination of employment for
any reason on such terms and subject to such conditions as the Committee shall
determine for a period up to and including, but not beyond, the expiration of
the term of such Options.
 
SECTION 7.
 
CHANGE IN CONTROL
 
7.1. Accelerated Vesting and Payment. Unless otherwise determined by the
Committee at the time of grant, in the event of a Change in Control, each Option
shall be cancelled in exchange for a payment in cash of an amount equal to the
excess of the Change in Control Price over the exercise price for such Option
(except as provided in Section 7.2 below).
 
7.2. Alternative Awards. Notwithstanding Section 7.1, no cancellation, cash
settlement or other payment shall occur with respect to any Option if the
Committee reasonably determines in good faith prior to the occurrence of a
Change in Control that such Option shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted award hereinafter
called an “Alternative Award”), by a Participant’s employer (or the parent or a
subsidiary of such employer) immediately following the Change in Control,
provided that any such Alternative Award must:
 
(i) provide such Participant (or each Participant in a class of Participants)
with rights and



10



--------------------------------------------------------------------------------

entitlements substantially equivalent to or better than the rights, terms and
conditions applicable under such Option, including, but not limited to, an
identical or better exercise or vesting schedule and identical or better timing
and methods of payment;
 
(ii) have substantially equivalent economic value to such Option (determined at
the time of the Change in Control);
 
(iii) have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated or constructively
terminated, any conditions on a Participant’s rights under, or any restrictions
on transfer or exercisability applicable to, each such Alternative Award shall
be waived or shall lapse, as the case may be.
 
For this purpose, a constructive termination shall mean a termination by a
Participant following a material reduction in the Participant’s compensation or
a material reduction in the Participant’s responsibilities, in each case without
the Participant’s written consent.
 
 
SECTION 8.
 
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN
 
The Board may at any time terminate or suspend the Plan, and from time to time
may amend or modify the Plan. No action of the Board may, without the consent of
a Participant alter or impair his rights under any previously granted Option.
 
 
SECTION 9.
 
MISCELLANEOUS PROVISIONS
 
9.1. Nontransferability of Awards. Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Option to be transferred to a
Permitted Transferee (as such term is defined in Section 1.1 of the Stockholders
Agreement), no option granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. All rights with respect to any



11



--------------------------------------------------------------------------------

 
option granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant or, if applicable, a Permitted Transferee.
 
9.2. Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, benefits remaining unpaid or Options outstanding at the
Participant’s death shall be paid to or exercised by the Participant’s surviving
spouse, if any, or otherwise to or by his estate.
 
9.3. No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
Participant any right to continue in the employ of the Company or any Subsidiary
or affiliate. No Employee shall have a right to be selected as a Participant,
or, having been so selected, to receive any future Option grants.
 
9.4. Tax Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company promptly upon notification of the amount
due, an amount sufficient to satisfy Federal, state and local withholding tax
requirements on with respect to any Option, and the Company may defer payment of
cash or issuance or delivery of Common Stock until such requirements are
satisfied.
 
9.5. Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be made a party or in which he may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in



12



--------------------------------------------------------------------------------

any such action, suit, or proceeding against him, provided he shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or By-laws, by contract, as a matter of law,
or otherwise.
 
9.6. No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees in cash or property, in a manner which is not expressly
authorized under the Plan.
 
 
9.7. Requirements of Law. The granting of Options and the issuance of shares of
Common Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
9.8. Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware.
 
9.9. No Impact On Benefits. Options granted under the Plan are not compensation
for purposes of calculating an Employee’s rights under any employee benefit
plan.
 
9.10. Securities Law Compliance. Instruments evidencing the grant of Options may
contain such other provisions, not inconsistent with the Plan, as the Committee
deems advisable, including a requirement that the Participant represent to the
Company in writing, when he receives shares upon exercise of an Option (or at
such other time as the Committee deems appropriate) that he is acquiring such
shares (unless they are then covered by a Securities Act of 1933 registration
statement), for his own account for investment only and with no present
intention to transfer, sell or otherwise dispose of such shares except such
disposition by a legal representative as shall be required by will or the laws
of any jurisdiction in winding up the estate of the Participant. Such shares
shall be transferable only if the proposed transfer shall be permissible
pursuant to the Plan and if, in the opinion of counsel satisfactory to the
Company, such transfer at such time will be in compliance with applicable
securities laws.



13



--------------------------------------------------------------------------------

 
9.11. Term of Plan. This Plan shall be effective as of May [        ], 1994,
subject to approval by the holders of the Common Stock. This Plan shall expire
on May [        ], 2004 (except as to Incentive Awards outstanding on that
date), unless sooner terminated pursuant to Section 8 of the Plan.



14